DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received March 22, 2022.  Claims 1, 3, 4, and 7 were amended.  Claims 1-11 are pending.
The drawings dated 07/13/2021 are accepted.
The rejection of claims 1-5 and 7-11 under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. WO 2016/152544 or under 102(a)(2) as being anticipated by patent family equivalent document US 2018/0301629 (citations were directed to English language US ‘629 document) set forth in the September 24, 2021 office action is withdrawn due to the claim amendment dated March 22, 2022.
Note:  Applicant has not perfected the right of priority by providing a certified translation of the foreign priority application.  The common ownership exception does not apply to public disclosures under 102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 14-20, 22-26, 30, and 31 of U.S. Patent No. 10,689,402 B2 in view of Hatakeyama et al. US 2015/023274.   Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘402 claims an organic electroluminescent element comprising a composition of claim 1 (see claim 30).  The claim 1 composition comprises a boron compound per instant formula (1) and an anthracene (see B-1) per instant formula (3).  The US ‘402 anthracene derivative may have an Ar group with a carbazole group per instant group (4-1).  US ‘402 claim 30 recites the composition is a light emitting layer of a device, but does not specifically recite the limitation that an element comprises a pair of electrodes.  Hatakeyama US 2015/0236274 discloses an organic light emitting element may comprise the layered structure of a light emitting layer between two electrodes (see Figure 1 and par. 620-628).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have claimed electrodes as part of the claimed light emitting element of the US ‘420 element, because ‘274 teaches a pair of electrodes is a known feature for a light emitting element for the device to provide light emission.  One would expect to achieve a functional element within the disclosure of ‘402 and including a pair of electrodes with a predictable result and a reasonable expectation of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. WO 2016/152418 where patent family equivalent document US 10,689,402 B2 is used as the translation in the citations below.
Hatakeyama et al. teaches an organic electroluminescent element comprising a composition of claim 1 (see US ‘402, claim 30).  The claim 1 composition comprises a boron compound per instant formula (1)

    PNG
    media_image1.png
    139
    220
    media_image1.png
    Greyscale
where X1 and X2 may be nitrogen and Y1 is boron (see also col. 3, line 45 to col. 4, line 13)
and an anthracene (see B-1) per instant formula (3) (see col. 3, line 40 and col. 40, line 15 to col. 6, line 59)

    PNG
    media_image2.png
    138
    176
    media_image2.png
    Greyscale
.  
[See entire disclosure description of Formula (A) and Formula (B-1) compounds.]
An Ar group on the formula B-1 may include heteroaryl (see col. 341, claim 1) and more specifically, a group such as RG-6 and RG-7 carbazole-containing groups (see claim 12, col. 347).
	Regarding claims 8 and 9, an electron transporting layer is taught (see col. 245, line13, through col. 246). The materials may be used in combination and include materials with metal (see col. 246, line 7 to line 31).
	Regarding claims 10 and 11, organic EL elements are described as part of a display (see col. 1, lines 31-35).
It is not seen where Hatakeyama et al. sets forth an example device embodiment where an anthracene comprising a group corresponding to instant formula (4-1) was specifically selected for an example; however, as discussed above, Hatakeyama et al. discloses the use of a boron derivative and an anthracene derivative in a light emitting layer that encompass derivatives the same as claimed by applicant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a boron derivative and an anthracene derivative within the disclosure of Hatakeyama et al. for forming a light emitting layer in a device, because Hatakeyama et al. teaches the derivatives for the purpose of use in a light emitting layer.  One would expect to achieve an operational light emitting device having a light emitting layer comprised of materials as disclosed with a predictable result and a reasonable expectation of success.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. WO 2016/152544 where patent family equivalent document US 2018/0301629 is used as the translation in the below citations.
Hatakeyama discloses light emitting devices comprising a polycyclic aromatic compound (1), which includes boron as Y1, and an anthracene based compound (3) in a light emission layer (see abstract).  

    PNG
    media_image3.png
    121
    218
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    163
    222
    media_image4.png
    Greyscale

Example polycyclic aromatic compounds of formula (1) includes at least compound 1-2619

    PNG
    media_image5.png
    166
    264
    media_image5.png
    Greyscale
(see Table 4A, page 112).  Compound 1-2619 is the same as 1-2619 of instant claim 5.  Anthracene compound (3) includes two X groups, which may be selected as a group (4), which encompasses instant groups 4-1 groups (see par. 15 and 20), and a group Ar3, which can be groups such as phenyl or naphthyl (see par. 15 and 17).  While Hatakeyama et al. does not appear to exemplify an anthracene derivative where a group (4) is selected for one of the X groups of formula (3) and where such a compound is used in an example device, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed a device using defined formula (1) and formula (3) compounds within the disclosure of Hatakeyama et al. as discussed above in this rejection.  One would have expected to achieve an operational light emitting device within the disclosure of Hatakeyama et al. with a predictable result and a reasonable expectation of success.
Regarding specific compounds of claim 6, it is not seen where Hatakeyama et al. sets forth an example device including one of the specific compounds; however, compounds of claim 6 are within general formulas 2 (see par. 30):

    PNG
    media_image6.png
    179
    244
    media_image6.png
    Greyscale
.  For instance, at least instant formula 1-401-1 is the same as I-401 at par. 98 with the addition of further alkyl substitutions as provided for in the definition of groups per general formula 2 derivatives.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to the general formula definitions set forth by Hatakeyama and to have arrived at compounds the same as set forth in claim 6.  One would expect to achieve an operational device comprising boron derivatives and anthracene derivatives within the disclosure of Hatakeyama with a predictable result and a reasonable expectation of success.
	Regarding claims 8 and 9, electron transport layers are disclosed, which meet the claim limitation requirements (see Table 4A, page 112).  Regarding claims 10-11, the example device elements emit light.

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
With respect to the Hatakeyama et al. (WO 2016/152455) reference, applicant argues “Claims 1-5 and 8-11 have support in priority Japanese application No. 2016-087640 filed April 26, 2016”.  In response, the office respectfully submits there does not appear to be a copy of a certified translation of the Japanese foreign priority document in the application file.  Accordingly, it does not appear that applicant has perfected the foreign priority date.  The common ownership exception does not apply to public disclosures under 102(a)(1).  The publication date of WO ‘455 is prior to the present effective filing date of the instant application.
Regarding the argument that WO 2016/152544 does not teach (or anticipate) an anthracene with a 4-1 group, the current claims have now been rejected as obvious over WO ‘544 as WO ‘544 teaches anthracene derivatives that may include a group within the definition of instant 4-1 as discussed in the rejection in this office action.
Regarding the reference US 10,689,402 and patent family equivalent WO 2016/152418, applicant argues the references are not prior art as “Claims 1-5 and 8-11 have support in priority Japanese application No. 2016-087640 filed April 26, 2016”.  In response, the office respectfully submits there does not appear to be a copy of a certified translation of the Japanese foreign priority document in the application file.  Accordingly, it does not appear that applicant has perfected the foreign priority date.  The common ownership exception does not apply to public disclosures under 102(a)(1).  The publication date of WO ‘2016/152418 is prior to the present effective filing date of the instant application.
With respect to the obviousness double patenting rejection, no specific argument was set forth with respect to the rejection.  The rejection is respectfully maintained.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0155050 teaches a compound H3, which is the same as instant compound 3-181-O (see page 170.)
US 2013/0119365 teaches a compound (24), which is the same as instant compound 3-183-N (see par. 166).
The references are considered relevant to the art of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786